             Case 2:18-cr-00422-SPL Document 376 Filed 11/14/18 Page 1 of 6



1    Paul J. Cambria, Jr. (Cal. Bar No. 177957, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
2
     42 Delaware Avenue, Suite #120
3    Buffalo, New York 14202
     Telephone: (716) 849-1333
4    Facsimile: (716) 855-1580
5    Email:       pcambria@lglaw.com
                  emccampbell@lglaw.com
6    Counsel for Defendant Michael Lacey
7    Thomas H. Bienert, Jr. (Cal. Bar No. 135311, admitted pro hac vice)
8    Whitney Z. Bernstein (Cal. Bar No. 304971, admitted pro hac vice)
     BIENERT, MILLER & KATZMAN, PLC
9    903 Calle Amanecer, Suite 350
     San Clemente, California 92673
10
     Telephone: (949) 369-3700
11   Facsimile: (949) 369-3701
     Email:       tbienert@bmkattorneys.com
12                wbernstein@bmkattorneys.com
13   Counsel for Defendant James Larkin

14   Additional counsel listed on next page

15
                        IN THE UNITED STATES DISTRICT COURT
16                            FOR THE DISTRICT OF ARIZONA
17
     United States of America,                   No. CR-18-00422-PHX-SPL
18
                              Plaintiff,         EMERGENCY MOTION TO STAY
19                                               SEIZURE OF ATTORNEYS’ FEES AND
        v.                                       REQUEST FOR IMMEDIATE
20
                                                 HEARING
21   Michael Lacey, et al.,

22                            Defendants.

23

24

25

26

27

28

       Emergency Motion to Stay Seizure of Attorneys’ Fees and Request for Immediate Hearing
           Case 2:18-cr-00422-SPL Document 376 Filed 11/14/18 Page 2 of 6



1    Gary S. Lincenberg (Cal. Bar No. 123058)
     Ariel A. Neuman (Cal. Bar No. 241594)
2
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
3    DROOKS, LINCENBERG & RHOW, P.C.
     1875 Century Park East, 23rd Floor
4    Los Angeles, CA 90067-2561
5    Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
6    Email:       glincenberg@birdmarella.com
                  aneuman@birdmarella.com
7
     Counsel for Defendant John Brunst
8
     Bruce Feder (AZ Bar No. 004832)
9    Feder Law Office, P.A.
     2930 E. Camelback Road, Suite 160
10
     Phoenix, Arizona 85016
11   Telephone: (602) 257-0135
     Email:       bf@federlawpa.com
12   Counsel for Defendant Scott Spear
13

14

15         It is expected that excludable delay under 18 U.S.C. § 3161(h)(1)(D) will occur as
16   a result of this motion or an order based thereon, as explained more fully below.
17          Defendants Michael Lacey, James Larkin, John Brunst, and Scott Spear
18   (“Defendants”) hereby move for an order staying the government from executing seizure
19   warrants on funds held in attorneys’ trust accounts for the payment of attorneys’ fees in
20   connection with the representation of Defendants in the above-captioned criminal case
21   and in related litigation, on the grounds raised below and in Defendants Padilla and
22   Vaught’s Emergency Motion to Stay Seizure of Attorneys’ Fees and Request for
23   Immediate Hearing (“Emergency Stay Motion”) (Doc. 360) (currently set for hearing by
24   this Court on November 16, 2018). Defendants have previously joined in that motion and
25   incorporate its grounds by reference.
26

27

28
                                              1
       Emergency Motion to Stay Seizure of Attorneys’ Fees and Request for Immediate Hearing
             Case 2:18-cr-00422-SPL Document 376 Filed 11/14/18 Page 3 of 6



1            On November 8, 2018, counsel learned that the government had issued warrants
2    for the seizure of funds being held in numerous attorneys’ trust accounts intended to secure
3    the payment of fees due and those not yet earned for Defendants’ representation and
4    defense against the allegations in this case and in related litigation. See Doc. 374, Under
5    Seal Seizure Warrant Affidavit, at 9-10. Counsel filed a Joinder to the Emergency Stay
6    Motion and requested that the Court extend its stay Order (Doc. 361) to include other
7    attorney trust accounts that the government is seeking to seize. See Docs. 366, 370.
8    Counsel explained that the government was proceeding with its seizures even in the face
9    of the stay Order (Doc. 361) and Friday’s hearing on the Emergency Stay Motion, and
10   that some attorneys may have already wired funds to the government by the its 5:00 p.m.
11   EST deadline on November 13, 2018. 1 Doc 370. This Court granted counsel’s motion to
12   join in the Emergency Stay Motion and struck counsel’s request for extended relief as
13   incompliant with Fed. R. Crim. P. 47 and 12. Doc. 375.
14           Defendants and counsel now move for an emergency order staying the
15   government’s seizure of the funds in these trust accounts, 2 for an immediate hearing on
16   its request for a stay (preferably at the time the Court will hear the Emergency Stay Motion
17   (Dkt. 360) on Friday, November 16, 2018), and a briefing schedule so that Defendants can
18   address in a more fulsome manner the significant legal issues raised by the government’s
19   efforts to seize attorney trust accounts. Defendants contend that the government’s novel
20
     1
21     To the extent necessary, the return of seized funds will be addressed by the Defendants
     in the near future.
22
     2
       Specifically, Defendants move for an order staying the seizure of the attorney trust
23   accounts identified in Doc. 374, the Warrant Affidavit, at 10-14 as to Account nos. 28
     (Bank of the West account xxx1363), 29 (Wells Fargo account xxxx2052), 30 (SunTrust
24
     Bank account xxxx7906), 33 (Citibank account xxxx4039), 34 (US Bank account
25   xxxx1235), 35 (US Bank account xxxx6952), 37 (JP Morgan Chase bank account
     xxxx4381), 38 (JP Morgan Chase bank account xxxx9698), and 40 (JP Morgan Chase
26   bank account xxxx5397). The Court’s prior Orders imposed a stay as to Account nos. 36A,
27   36B, 41A, 41B, and 42. See Docs. 361 and 369.

28
                                                2
         Emergency Motion to Stay Seizure of Attorneys’ Fees and Request for Immediate Hearing
            Case 2:18-cr-00422-SPL Document 376 Filed 11/14/18 Page 4 of 6



1    theories of seizure and forfeiture of publishing proceeds, which have never been accepted
2    on the merits by any court, are incorrect and the government’s efforts to seize these trust
3    accounts are illegal and premature. Undersigned counsel, who will be present at Friday’s
4    hearing, request that the Court address their request for a stay at that time, or anytime
5    thereafter that the Court is available.
6           The government’s effort to seize these additional retainer funds raises the same
7    issues as discussed in the Emergency Stay Motion. The government’s putative seizures
8    will deprive Defendants of resources needed to defend the charges and claims brought
9    against them. The retainer funds were derived from lawful publishing activities. The
10   pretrial seizure of the funds violates fundamental First Amendment principles, including
11   that the government may never presume that speech is unlawful and cannot confiscate
12   publishing assets or proceeds based merely on probable cause. See Fort Wayne Books,
13   Inc. v. Indiana, 489 U.S. 46, 66 (1989); Simon & Schuster, Inc. v. Members of the New
14   York State Crime Victims Bd., 502 U.S. 105, 115 (1991). The putative seizures raise issues
15   under the Fourth, Fifth, and Sixth Amendments as well, including in particular the
16   government’s attempt to interfere with Defendants’ rights to counsel of their choice.
17          In addition, the seizure of additional retainer funds threatens to compound
18   problems of the Court’s management of this case, including by causing further delay and
19   prejudice to Defendants if counsel must withdraw and be replaced.
20          Accordingly, Defendants respectfully move for an order granting an emergency
21   stay of the seizure of these funds and request an immediate hearing on the stay. Granting
22   relief creates no harm to the government because counsel can be expected to maintain and
23   preserve the funds in their trust accounts pending briefing, this Court’s subsequent
24   hearing, and further directions from the Court.
25

26

27

28
                                              3
       Emergency Motion to Stay Seizure of Attorneys’ Fees and Request for Immediate Hearing
              Case 2:18-cr-00422-SPL Document 376 Filed 11/14/18 Page 5 of 6



1    Dated:    November 14, 2018              Respectfully submitted,
                                              BIENERT, MILLER & KATZMAN, PLC
2

3                                              /s/ Thomas H. Bienert, Jr.
                                               Attorneys for James Larkin
4

5

6         Pursuant to the District’s Electronic Case Filing Administrative Policies and
7    Procedures Manual (May 2018) § II(C)(3), Thomas H. Bienert, Jr. hereby attests that
     all other signatories listed, and on whose behalf this filing is submitted, concur in the
8                         filing’s content and have authorized its filing.
9
                                               /s/ Paul J. Cambria, Jr.
10                                             LIPSITZ GREEN SCIME CAMBRIA LLP
                                               Attorneys for Michael Lacey
11

12                                             /s/ Gary S. Lincenberg
                                               BIRD MARELLA BOXER WOLPERT
13                                             NESSIM DROOKS LINCENBERG AND
                                               RHOW
14
                                               Attorneys for John Brunst
15
                                               /s/ Bruce Feder
16                                             FEDER LAW OFFICE PA
17                                             Attorneys for Scott Spear

18

19
20

21

22

23

24

25

26

27

28
                                             4
      Emergency Motion to Stay Seizure of Attorneys’ Fees and Request for Immediate Hearing
           Case 2:18-cr-00422-SPL Document 376 Filed 11/14/18 Page 6 of 6



1                               CERTIFICATE OF SERVICE
2
             I certify that on this 14th day of November 2018, I electronically transmitted a
3    PDF version of this document to the Clerk of the Court, using the CM/ECF System, for
     filing and for transmittal of a Notice of Electronic Filing to the following CM/ECF
4    registrants listed below.
5
                                                       /s/ Toni Thomas
6                                                      Toni Thomas
7    David Lawrence Botsford, Botsford & Roark, dbotsford@aol.com

8    Erin E. McCampbell, Lipsitz Green Scime Cambria LLP, emccampbell@lglaw.com
     Daniel James Quigley, Daniel J Quigley PLC, quigley@djqplc.com
9
     Michael L. Piccarreta, Piccarreta Davis Keenan Fidel PC, mlp@pd-law.com
10
     Anthony R. Bisconti, Bienert Miller & Katzman PLC, tbisconti@bmkattorneys.com
11   Kenneth M. Miller, Bienert Miller & Katzman PLC, kmiller@bmkattorneys.com
12   Thomas H. Bienert, Jr., Bienert Miller & Katzman PLC, tbienert@bmkattorneys.com
13   Whitney Z. Bernstein, Bienert Miller & Katzman PLC, wbernstein@bmkattorneys.com
14   K. C. Maxwell, Maxwell Law PC, kcm@kcmaxlaw.com

15
     Adam Christian Page, Karp & Weiss PC, apage@karpweiss.com
     Stephen M. Weiss, Karp & Weiss PC, sweiss@karpweiss.com
16
     Ariel A. Neuman, Bird Marella, aan@birdmarella.com
17
     Gary S. Lincenberg, Bird Marella, gsl@birdmarella.com
18   Gopi K. Panchapakesan, Bird Marella, gkp@birdmarella.com
19   Michael D. Kimerer, Kimerer & Derrick PC, MDK@kimerer.com
20   Rhonda Elaine Neff, Kimerer & Derrick PC, rneff@kimerer.com
21   Bruce S. Feder, Feder Law Office PA, bf@federlawpa.com
     Andrew C. Stone, Assistant U.S. Attorney, andrew.stone@usdoj.gov
22
     John Jacob Kucera, Assistant U.S. Attorney, john.kucera@usdoj.gov
23
     Kevin M. Rapp, Assistant U.S. Attorney, kevin.rapp@usdoj.gov
24
     Margaret Wu Perlmeter, Assistant U.S. Attorney, Margaret.perlmeter@usdoj.gov
25   Reginald E. Jones, Assistant U.S. Attorney, reginald.jones@usdoj.gov
26   Peter Shawn Kozinets, Assistant U.S. Attorney, peter.kozinets@usdoj.gov
27

28
                                              5
                                   Certificate of Service
